Citation Nr: 9911656	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

Entitlement to service connection for cardiovascular 
disability, including hypertension.

Entitlement to service connection for right knee disability.

Entitlement to a compensable evaluation for residuals of 
shell fragment wounds of the legs, right foot, and left arm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

In his August 1997 VA Form 9, the veteran requested to be 
scheduled for a Board hearing at the RO.  Thereafter, he was 
scheduled for a Board hearing at the RO in March 1999.  He 
failed to appear for the scheduled hearing.  The Board 
thereafter granted the veteran's motion to reschedule the 
hearing.  Accordingly, the case is REMANDED to the RO for the 
following:

The veteran should be scheduled for 
a hearing at the RO before a member 
of the Board.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


